Citation Nr: 0116979	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the left arm and shoulder (minor).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Entitlement to an increased evaluation for residuals of 
injury to the left wrist and forearm, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
and served on active duty for training from January 8, 1994 
to January 31, 1994.

The claims file contains a report of a rating action in May 
1996 wherein entitlement to service connection for residuals 
of an injury to the left arm and shoulder was denied.  In 
November 1996 it was determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for 
residuals of an injury to the left arm and shoulder.

This appeal arises from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO denied the claim of 
entitlement to service connection for residuals of an injury 
to the left arm and shoulder, as secondary to the service-
connected residuals of an injury to the left (minor) wrist 
and forearm; determined that new and material had not been 
received with which to reopen a claim of entitlement to 
service-connection for hypertension; and which granted an 
increased (compensable) evaluation of ten percent for the 
service-connected connected residuals of an injury to the 
left (minor) wrist and forearm, effective June 4, 1999.  The 
veteran filed a timely notice of disagreement with the 
denials and the assigned rating evaluation for the service-
connected left wrist and forearm disability, and perfected a 
substantive appeal.


In April 2001 the veteran testified at a personal hearing 
before the undersigned Board Member sitting at the 
Montgomery, Alabama, RO.  A transcript of the personal 
hearing has been associated with the claims file.

In view of the previous denial of entitlement to service 
connection for residuals of an injury to the left arm and 
shoulder, the Board has recharacterized the issue as whether 
new and material evidence has been submitted to reopen the 
claim.  In this regard, the Board notes that in accordance 
with the United States Court of Appeals for Veterans Claims 
(Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), it 
is obligated to address the issue of new and material 
evidence regardless of whether the RO based its determination 
on that issue.  Hence, the Board will proceed with a 
determination of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for residuals of an injury to the left arm and 
shoulder.

The issue of entitlement to an increased evaluation for the 
residuals of an injury to the left upper extremity is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In November 1996 the RO determined that new and material 
evidence had not been received to reopen the claims of 
entitlement to service connection for hypertension and 
residuals of an injury of the left arm and shoulder.

2.  Evidence submitted since the November 1996 decision 
wherein the RO denied reopening the claim of service 
connection for hypertension is cumulative and redundant, and 
does not bear directly and substantially upon the specific 
matter under consideration; thus, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.



3.  Evidence submitted since the November 1996 decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for residuals of an injury of the left arm 
and shoulder is neither cumulative nor redundant, bears 
directly and substantially upon the specific matter at hand, 
and because it is significant, it must be considered in order 
to fairly decide the merits of the claim.

4.  The probative, competent medical evidence of record shows 
that injury to the left arm and shoulder cannot 
satisfactorily be dissociated from traumatic injury to the 
left upper extremity sustained in service.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1996 rating action 
wherein the RO denied reopening the claim of entitlement to 
service connection for hypertension is not new and material, 
and the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 3.156, 22.1103 (2000).

2.  Evidence received since the November 1996 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for residuals of an injury of the left arm 
and shoulder is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c);  38 C.F.R. §§ 3.104, 3.156, 22.1103.

3.  Residuals of an injury of the left arm and shoulder were 
incurred in active service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L., No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107);  38 C.F.R. 
§ 3.303(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran is ultimately seeking entitlement to service 
connection for 
Hypertension and residuals of an injury of the left arm and 
shoulder.  In essence, he contends that he currently has 
hypertension which is manifested as a result of his period of 
active service.  He argues that his left arm and shoulder 
injury was sustained at the same time he sustained injury of 
his left wrist and forearm for which service connection has 
been granted.
 
In the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of the 
claims; and then proceed to analyze the issues and render a 
decision.


Criteria
Service connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may also be established on a presumptive 
basis.  Hypertension may be presumed to have been incurred 
during active military service if it is manifested to a 
degree of at least 10 percent within the first year following 
active service in the case of any veteran who served for 90 
days or more.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  The requirement of 90 
days' service means active, continuous service.  38 C.F.R. § 
3.307 (a)(1) (2000).


The term 'active military, naval, or air service' includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24) 
(West 1991).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101, 
concerning the evaluation of cardiovascular disabilities 
establish that a 10 percent (compensable) evaluation is 
assigned when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more.  
For purposes of 38 C.F.R. § 4.104, the term "hypertension" 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000). 

In Mallik v. Brown, 5 Vet. App. 345, 346 (1993), it was held 
that to be eligible for service connection for hypertension 
either during service or on a presumptive basis there must be 
blood pressure readings predominantly 100 or more (diastolic) 
either during service or within the first post service year.  
Although Mallik was a single judge decision and therefore 
nonprecedential, under Bethea v. Derwinski, 2 Vet. App. 252, 
254 (1992), it is cited herein as persuasive authority. 

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  See Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is compensable 
under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The VCAA of 2000 provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, - 
2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.

New and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2000).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which had been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans, 9 Vet. 
App. at 273.

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).   

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  At this stage of its 
analysis, the Board does not evaluate such evidence in the 
context of the record as a whole.  Compare Madden, 125 F. 3d 
at 1481 [in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].    See 
also Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993) [the 
Justus presumption of credibility does not extend beyond the 
predicate determination of whether the case should be 
reopened].

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).

The Board further observes that the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which has been discussed above, 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

Factual background

The evidence which was of record prior to the November 1996  
rating decision wherein the RO denied reopening the claims of 
entitlement to service connection for hypertension and 
residuals of an injury of the left arm and shoulder is 
reported in pertinent part below.

The veteran first sought entitlement to service connection 
for hypertension in January 1996.  His service medical 
records from his periods of active service were then of 
record.  A review of the service medical records from his 
period of active service from May 1968 to May 1970, and from 
his period of active duty for training from January 18, 1994 
to January 31, 1994, were negative for any reports of 
treatment for symptoms associated with hypertension, or for 
injury of the left arm and shoulder.

A report of medical examination dated in March 1968 shows 
that upon clinical evaluation the veteran's vascular system 
was normal and his blood pressure was 122/76.  A service 
medical record dated in August 1969 showed that his blood 
pressure was 120/70.  A report of medical examination dated 
in April 1970, and completed in conjunction with separation 
from active service, showed that upon clinical evaluation his 
vascular system was normal and his blood pressure was 120/74.  
The associated report of medical history, also dated in April 
1970, showed that the veteran indicated he had never had high 
or low blood pressure.

Subsequent to service, a VA medical record dated in November 
1995 showed that the veteran's blood pressure was 218/118.  
The veteran reported numbness of the arm and chest areas.  
The impression was hypertension urgency. By rating action 
dated in May 1996, the RO denied the veteran's claim of 
entitlement to service connection for hypertension and 
residuals of an injury of the left arm and shoulder.  Based 
on evidence of record, hypertension was not shown in service 
or within one year following separation.

Medical documentation showed that the veteran sustained an 
injury to his left upper extremity when while on active duty 
for training in January 1994. He sustained injury when a 
trailer tarpaulin was caught by a strong gust of wind thereby 
snapping the straps and buckles.  A buckle hit the veteran's 
arm at high speed thereby resulting in a bruise to his arm.  
He received treatment for pain in his left shoulder and arm 
in December 1994.  Electromyography in October 1995 disclosed 
that the left upper extremity was normal.

In October 1996, the veteran submitted additional evidence in 
support of his claim of entitlement to service connection for 
hypertension.  A letter from his private physician dated in 
August 1996 suggested that the veteran had been treated for 
high blood pressure since February 1994.  It was indicated 
that the treatment was anything other than routine care for 
his blood pressure.  A letter from the veteran's private 
physician dated in September 1996 shows that he was noted to 
have elevated blood pressure initially in February 1994, and 
that he had been treated for elevated blood pressure since 
that time.

Private outpatient treatment records dated from February 1994 
to August 1996 show that the veteran's blood pressure was 
checked regularly as it had been running a little high.  The 
blood pressure readings were as follows:
Date
Blood Pressure
February 1994
March 1994
April 1994
June 1994
July 1994
August 1994
September 1994
December 1994
June 1995
August 1995
September 1995
October 1995
November 1995
January 1996
April 1996
August 1996
160/86, 184/80, 148/80, 148/84, 158/92
152/90, 140/90
154/96
182/90, 166/90
208/90
164/94
140/80
140/90
178/84
160/90
200/90
160/80
168/88, 188/90, 168/90
200/100
158/90, 140/90
180/80

In February 1994, the assessment included high blood 
pressure.  The outpatient treatment records also show that he 
was taking medication for blood pressure control.

By rating action dated in November 1996, the RO denied 
reopening the claims of entitlement to service connection for 
hypertension and residuals of an injury of the left arm and 
shoulder.  The additional evidence did not show that the 
veteran's hypertension was incurred in or aggravated by 
service, nor that it was manifested to a compensable degree 
within one year following separation therefrom.  No 
additional evidence had been submitted referable to an injury 
of the left arm and shoulder.

Subsequent to the RO's November 1996 decision, in June 1999, 
the veteran requested that his claim for entitlement to 
service connection for hypertension and residuals of an 
injury of the left arm and shoulder be reopened.  In support 
of his claim, he submitted copies of private outpatient 
treatment records dated from November 1991 to May 1999.  The 
treatment records dated from February 1994 to August 1996 
were duplicative of those already of record.  The new records 
showed blood pressure readings as follows:



Date
Blood Pressure
November 1991
April 1992
August 1996
September 1996
April 1997
August 1997
April 1998
May 1998
March 1999
140/90
150/80
200/94
180/92, 150/70
162/70
152/72
170/100, 200/100, 180/90, 180/100
162/88
160/80

The treatment records dated in November 1991 and April 1992 
do not show treatment for or a diagnosis of high blood 
pressure or hypertension.  The treatment records dated from 
August 1996 to March 1999 show that he continued treatment 
with medication for blood pressure control.

VA outpatient treatment records dated from May 1998 to May 
1999 show that the veteran received continued treatment for 
symptoms associated with hypertension.  The blood pressure 
readings during this period were as follows:

Date
Blood Pressure
May 1998
October 1998
January 1999
February 1999
March 1999
May 1999
178/82
180/90
220/100, 204/100, 186/90
200/100, 190/92
170/82
172/80





VA conducted a special orthopedic examination of the veteran 
in July 1999.  He was reported as right handed.  He alleged 
problems with his left arm and shoulder which he related to 
an injury sustained at the same time to his left wrist and 
forearm for which service connection had been granted.  The 
examiner recorded that the claims file had been made 
available for review.

The examiner noted that on review of the file, it appeared 
that the veteran had sustained an injury in service when he 
was hit in the left forearm by a steel buckle which was 
attached to a strap.  The veteran related that a strong gust 
of wind had come along and torn the tarpaulin, and during the 
process, a strong wind blew the buckle with great speed and 
struck him in the forearm.  He pointed to the proximal part 
of the forearm as the site of the injury.  He had continued 
to have pain essentially involving the whole arm since the 
injury.  

The veteran stated that pain ran up and down the entire 
length of the arm.  When describing the shoulder, he was 
actually describing the upper arm and not the shoulder joint 
proper.  He stated that the pain would go all the way to the 
hand.  He had episodes involving tingling of the arm.  He was 
also bothered by vibratory sensations.  Examination concluded 
in a diagnosis of residuals of injury to the left arm.

The examiner commented that it did not appear that the actual 
problem was in the left shoulder, but rather in the left 
upper arm.  He was unable to dissociate the left upper arm 
complaints from the residuals of the injury.  The examiner 
proposed further diagnostic testing.  In an addendum to the 
examination, the examiner recorded that he had been going 
through additional papers submitted by VA for the 
examination.  These included the findings of an x-ray report 
dated in February 1999.  This was of the left humerus and 
there was noted to be an obliquely oriented sclerotic line 
through the midshaft of the left humerus consist with prior 
fracture.

Based on the foregoing finding, in the absence of any other 
history or trauma to the left arm other than two episodes 
mentioned while the veteran was in the service, the examiner 
recorded one could reasonably assume that this injury could 
have occurred secondary to either one of the incidents 
described while the veteran was in service.

By rating action dated in October 1999, the RO determined 
that new and material evidence had not been received with 
which to reopen the veteran's claims of entitlement to 
service connection for hypertension and residuals of injury 
of the left arm and shoulder.  The additional evidence did 
not show that the veteran's hypertension was incurred in or 
aggravated by service, nor that it was manifested to a 
compensable degree within one year following separation 
therefrom.  The RO determined that the additional evidence 
did not relate an injury of the left arm and shoulder to 
service.  The veteran filed a notice of disagreement in 
December 1999, and perfected a substantive appeal in January 
2000.

In April 2001, the veteran testified at a hearing over which 
the undersigned Board Member presided while sitting at the RO 
in Montgomery, Alabama.  He asserted that while at sick call 
in Landstuhl, Germany, during his active duty for training, 
it was discovered that he had high blood pressure.  He 
indicated that it was the first time he had been told that he 
had elevated blood pressure.  He described his left upper 
extremity symptomatology.
Analysis
Duty to Assist

The Board initially notes that, as to all issues on appeal, 
the duty to assist has been 
satisfied.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by the VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

In reaching the determinations in this appeal, the Board has 
considered the fact that the law with respect to the duty to 
assist has been significantly changed since the most recent 
Supplemental Statement of the Case was issued to the veteran.

As noted earlier, Congress recently passed the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), modifying the 
adjudication of all pending claims.  As set forth above, the 
new law revises the former 38 U.S.C.A. § 5107(a) to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without their first being considered by the RO.  
As set forth above, VA has already met all obligations to him 
under this new law.  Moreover, he has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  This has included the 
testimony he proffered before the undersigned Board Member 
sitting at the RO.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the case to the RO for adjudication of the claims on appeal 
under the new law would only serve to further delay 
resolution of the veteran's claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392094 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Hypertension

In May 1996, the RO, in pertinent part, denied the veteran's 
claim of entitlement to service connection for hypertension.  
In November 1996, the RO denied reopened the claim of 
entitlement to service connection for hypertension.  That 
unappealed decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  In order to reopen the claim, new and 
material evidence must have been submitted.  38 U.S.C.A. § 
5018; 38 C.F.R. § 3.156.

The RO denied the claim as there was no evidence of 
hypertension during service or within the first year 
following discharge.  At the time of the RO's November 1996 
decision, the medical evidence of record included the 
veteran's service medical records, which were negative for 
hypertension; and post-service VA and private outpatient 
treatment records which showed the onset of hypertension more 
than one year following separation from service.

Since filing to reopen his claim, the veteran has submitted 
various medical reports, to include outpatient treatment 
records from 1992, prior to his period of active duty for 
training, which did not show blood pressure readings that 
were not within normal limits and which were negative of a 
diagnosis of hypertension.  The additional evidence also 
included outpatient treatment records which showed various 
post-service assessments of elevated blood pressure.

Additionally, the new evidence also includes the veteran's 
testimony presented before the a hearing officer of the RO.  
In his testimony, the veteran set forth that he had 
hypertension during his period of active duty for training in 
Germany in 1994.  The veteran's testimony, although it is 
presumed to be true, see Justus, is repetitive of previous 
statements made to physicians and others which were 
considered by the RO in November 1996 and is therefore not 
new.




Moreover, there is no evidence that the veteran possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically stated: "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Accordingly, in addition to not being new, the 
veteran's testimony is not material to the issue.

The Board finds that the veteran has not submitted any 
evidence since the November 1996 decision which establishes 
that his current hypertension was incurred in or aggravated 
by his period of active service.  There is no new medical 
opinion evidence by a competent medical professional which 
indicates or even suggests that the current hypertension is 
the result of service.  Nor is there any evidence, aside from 
reiterations of statements previously made by the veteran in 
his own behalf, which indicates that symptoms consistent with 
hypertension were present during service or during the one 
year presumptive period after service. 

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In summary, the Board finds that new and material evidence 
has not been submitted, and thus the claim remains denied.  
By this decision, the Board informs the veteran of the kind 
of evidence which would be new and material evidence to 
reopen his claim, in particular competent medical evidence 
linking his current hypertension to his period of active 
service.  See Graves v. Brown, 8 Vet. App. 522 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).


Residuals of Injury of the Left Arm and Shoulder

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been submitted.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen  a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

Evidence has been submitted which was not in the record at 
the time of the November 1996 RO determination.  The evidence 
presented since the November 1996 RO decision consists of 
hearing testimony and the report of a VA special orthopedic 
examination.  The hearing testimony and the VA orthopedic 
examination report are both new.  The veteran has described 
ongoing left upper extremity symptomatology.  

The VA examination report contains competent medical opinion 
which relates his left upper extremity symptomatology to the 
service-reported injury which resulted in the grant of 
service connection for residuals of an injury of the left 
wrist and forearm.

This additional evidence is not cumulative and repetitive. It 
bears directly and substantially upon the matter under 
consideration, and is significant.  The evidence turns on the 
issue of the etiology of his left upper extremity 
symptomatology as a whole.  According to a VA examiner, such 
symptomatology can reasonably associated with the service 
reported injury of the left upper extremity.

For the foregoing reasons, the Board concludes that the 
veteran has indeed submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
residuals of an injury of the left arm and shoulder.  
38 C.F.R. § 3.156a.

Service Connection

Having determined that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for residuals of a left arm and shoulder 
injury, the Board must now consider whether the evidentiary 
record supports a grant of service connection.  In this 
regard, the Board finds that the record contains competent 
medical opinion relating the veteran's left arm and shoulder 
symptomatology to service reported injury of the left upper 
wrist and forearm for which service connection has been 
granted.  

The VA examiner for all intents and purposes was not able to 
dissociate the veteran's left upper extremity symptomatology 
as a whole from his service injury.  In view of the competent 
medical opinion of record, the Board has no alternative but 
to conclude that the record supports a grant of entitlement 
to service connection for residuals of a left arm and 
shoulder injury.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
hypertension, the appeal is denied.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of an injury of the left arm and shoulder, the 
appeal is granted in this regard.

Entitlement to service connection for residuals of an injury 
of the left arm and shoulder is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In of the Board's grant of entitlement to service connection 
for residuals of an injury of the left arm and shoulder, the 
claim of entitlement to an evaluation in excess of 10 percent 
for the service-connected residuals of an injury of the left 
wrist and forearm must be reevaluated in view of the 
additional anatomical segments of the left upper extremity 
which must now be considered in the overall left upper 
extremity disability.  The Board notes that VA has a duty to 
assist the veteran in the development of evidence pertinent 
to his claim under 38 U.S.C.A. § 5107(b) (West 1991).

It has been clearly established that records generated by VA 
are deemed to be within the constructive (if not actual 
notice) of VA adjudicators.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  If documents generated by VA agents or 
employees, including physicians, predate the Board's 
decision, are within the Secretary's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
612-613.  See also Dunn v. West, 11 Vet. App. 462 (1998).  

In July 1999, the veteran underwent a VA examination of the 
upper extremities.  In his impression, the examiner indicated 
that he was going to obtain repeat electrical studies of the 
left upper extremity for evaluation of possible carpal tunnel 
syndrome.  The outcome of these studies was to have shed 
light on the etiology of the reported symptoms.  In his 
addendum, the examiner reiterated that he was going to obtain 
the electrical studies of the left upper extremity to 
evaluate for possible carpal tunnel syndrome.

A review of the veteran's claims folder does not show that 
the aforestated electrical studies were undertaken.  If they 
were conducted, the results of the electrical studies have 
not been associated with the veteran's claims file.

The Board is of the opinion that the results of the 
electrical studies should be obtained and associated with the 
claim's folder prior to further adjudication of this matter.  
If the stated electrical studies have not been conducted, the 
Board finds that the veteran should be examined in this 
regard.

The Board notes the significant changes in the law during the 
pendency of this appeal.  The VCAA, which was signed into law 
on November 9, 2000, in pertinent part, eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999) which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  Because of the change in the law brought about 
by the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.

Additionally, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAPOGCPREC 16-92; (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required with 
respect to the remaining issue on appeal.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
request the veteran to identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to treatment for his 
left upper extremity disabilities.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.


All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should contact the VA examiner 
which conducted the July 1999 VA medical 
examination of the upper extremities and 
inquire as to whether the electrical 
neurological testing which was directed 
had been conducted.  If so, the results 
of the testing should be associated with 
the veteran's claims folder.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for VA 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist or other appropriate 
medical specialists including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's left 
upper extremity disabilities now 
encompassing the arm, shoulder, wrist, 
and forearm.  


The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000), 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200 through 5215 (2000), and a 
separate copy of this remand must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations.  The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  Any further 
indicated special studies should be 
accomplished.  

It is requested that the examiners render 
opinions as to the nature and severity of 
the service-connected left wrist, arm, 
forearm and shoulder disabilities.  The 
results of the aforestated electrical 
studies should be addressed in 
conjunction with the examination.  The 
examiners should include range of motion 
findings of all involved joints and set 
forth what is considered to be normal 
range of motion.  

The examiners are requested to describe 
all abnormal findings, to include any 
involvement of any associated joint 
structures, muscles and nerves.  Any 
associated functional loss, including the 
inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance, should be noted.  The 
examiners should also evaluate any 
functional loss due to pain or weakness, 
and to document all objective evidence of 
those symptoms, such as visible 
manifestation of pain on movement of any 
associated the joint.  



In addition, the examiners should provide 
opinions as to the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use and document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  Any opinions 
expressed by the examiner(s) must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  



6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for residuals of 
injuries of the left wrist, arm, forearm, 
and shoulder.  The RO should document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2000).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

